Citation Nr: 0211898	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial evaluation for service connected 
status post open reduction with internal fixation of the left 
radius and ulnar fracture with scar, currently evaluated as 
10 percent disabling.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in San Diego, California.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case has been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his service connected status post open reduction with 
internal fixation of the left radius and ulnar fracture with 
scar.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Neither the old nor the new schedular criteria for 
evaluating scars is more favorable to the veteran in this 
case.

4.  The veteran's status post open reduction with internal 
fixation of the left radius and ulnar fracture with scar 
disability is manifested by symptoms of pain, weakness, and 
deformity; the veteran does not have nonunion in the radius 
or ulna.

5.  The veteran's service connected status post open 
reduction with internal fixation of the left radius and ulnar 
fracture with scar is not manifested by symptoms of painful 
or tender scars, instability, or incoordination.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for 
service connected status post open reduction with internal 
fixation of the left radius and ulnar fracture with scar have 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5211, 5212, 4.118, Diagnostic Code 7805 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (effective August 30, 2002.)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The January 2000 statement of the case (SOC) and June 2002 
supplemental SOC advise the veteran of the rating criteria 
used to evaluate the level of disability of the veteran's 
service connected status post open reduction with internal 
fixation of the left radius and ulnar fracture with scar.  
The VA provided the veteran with thorough examinations in 
August 1999 and April 2000.  The veteran has had the 
opportunity to submit evidence and argument in support of his 
claim and he did not indicate the existence of any 
outstanding Federal government record that could substantiate 
his claim.  Nor did he refer to any other records that could 
substantiate his claim that are not already in the file.  
Since the RO has secured a complete record, the requirement 
under the VCAA that the RO advise the claimant of how 
responsibilities in developing the record are divided is 
moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 
C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §  4.2, 4.41 
(2001).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 
(2001).  DeLuca v. Brown, 8 Vet. 202 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluation disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. 
§ 4.40 (2001).  Inquiry must also be made as to the weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement. 
38 C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2001).

Under 38 C.F.R. §§ 4.40, 4.45, functional impairment from 
pain or weakness, with actual pathology, are not "subsumed 
" in ratings based solely on limited motion and a higher 
rating than actually demonstrated by limitation of motion 
alone, even if the limited motion is compensable, is not a 
form of prohibited pyramiding under pain or on repeated use 
of the joint.  DeLuca v. Brown, supra.  However, the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The veteran's service connected status post open reduction 
with internal fixation of the left radius and ulnar fracture 
with scar was evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5211 and 5212 (2001).

Under Diagnostic Code 5211, malunion of the minor ulna with 
bad alignment is evaluated as 10 percent disabling.  A 20 
percent disability evaluation is warranted with evidence of 
nonunion of the minor ulna in the lower half. The next higher 
rating of 30 percent requires evidence of nonunion of the 
minor ulna in the upper half with false movement but without 
loss of bone substance or deformity.  Evidence of nonunion of 
the minor ulna in the upper half with false movement, loss of 
bone substance (of one inch (2.5 cm (centimeters) or more), 
and marked deformity is necessary for the assignment of a 40 
percent disability evaluation. 

Under Diagnostic Code 5212, malunion of the minor radius with 
bad alignment is evaluated as 10 percent disabling.  A 20 
percent disability evaluation is warranted with evidence of 
nonunion of the minor radius in the upper half or with 
evidence of nonunion of the minor radius in the lower half 
with false movement but without loss of bone substance or 
deformity.  Evidence of nonunion of the minor radius in the 
lower half with false movement, loss of bone substance (of 
one inch (2.5 cm) or more), and marked deformity is necessary 
for the assignment of a 30 percent disability evaluation.

The veteran's service connected status post open reduction 
with internal fixation of the left radius and ulnar fracture 
with scar was also evaluated under 38 C.F.R. §§ 4.119, 7804 
and 7805 (2001).  

Effective August 30, 2002, during the pendency of this 
appeal, the Schedule was amended with regard to rating 
disabilities of the skin.  67 Fed. Reg. 49590, 49596 
(codified at 38 C.F.R. § 4.118).  Because the veteran's claim 
was filed before the regulatory change occurred, the Board 
must undertake a three-part analysis: 1) Determine whether 
the intervening change is more favorable to the veteran, 
which may require application of each version of the 
regulations to the facts of the case; 2) If the amendment is 
more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (2001).

Prior to August 30, 2002, Diagnostic Code 7805 (Scars, other) 
directs evaluation on limitation of function of the part 
affected.  The "revised" criteria under Diagnostic Code 
7805 remains the same as that in effect prior to August 30, 
2002.

The Board notes that because the veteran's appeal was 
certified and forwarded to the Board prior to the effective 
date of the revised regulations, the RO never had the 
opportunity to advise the veteran of such and apply the new 
regulations.  In this regard, the Board finds that the 
veteran has not been prejudiced and remanding the appeal 
solely to have the RO re-evaluate the claim under the revised 
regulations would only delay the resolution of the appeal 
without benefit the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) ("strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in the Court's 
unnecessarily imposing additional burdens on the [Board of 
Veterans' Appeals] and [the Department of Veterans Affairs] 
with no benefit flowing to the veteran.")  Diagnostic Code 
7805 is entirely unchanged.  Therefore, the Board finds that 
neither the old nor revised version of 7805 is more favorable 
to the veteran.  

C.  Evidence

Service medical records reflect that the veteran suffered a 
closed Galeazzi fracture while playing football in September 
1984.  He underwent an open reduction internal fixation that 
same month and subsequently developed loosening of the plate.  
He underwent a repeat open reduction internal fixation and an 
iliac bone graft in December 1984.  Subsequently the plate 
was removed secondary to pain overlying the plate.  
Thereafter, the veteran developed malunion of the radius with 
recurrent dislocation of the distal radioulnar joint.  He 
underwent a Darrach procedure, left ulna in March 1986.  The 
veteran reported that he had occasional pain in his left 
wrist when he underwent a separation physical examination in 
May 1999.

The veteran underwent a fee basis VA physical examination in 
August 1999.  The veteran's pertinent current complaints were 
pain, weakness, instability, fatigue, and lack of endurance 
in the left forearm and wrist.  He described these symptoms 
as constant and aggravated by overuse.  He reported that the 
symptoms are alleviated by rest.  Neurological examination 
showed normal pain and touch.  Motor strength was normal.  
Deep tendon reflexes were 2+ and bilaterally equal in the 
bilateral upper extremities (biceps and triceps).  There was 
no generalized muscle weakness or wasting present.

Physical examination indicated the veteran is right-hand 
dominant, which was indicated by use of his right hand for 
writing, eating, and combing his hair.  The veteran was able 
to make a fist with both hands.  Hand strength was normal.   
Examination of the wrists revealed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  The wrists showed 70 degrees of 
dorsiflexion, 80 degrees palmar flexion, 20 degrees of radial 
deviation, and 45 degrees ulnar deviation bilaterally.  
Movement was not affected by pain, fatigue, weakness, lack of 
endurance, or movement against gravity or against strong 
resistance.  X-rays of the left forearm were interpreted to 
show a mid shaft fracture left radius, healed.  There was a 
post fracture healing deformity distal left ulna.  X-ray of 
the left wrist was interpreted to show an old fracture 
deformity; no acute abnormalities were noted.

The diagnosis was status post left radius fracture; status 
post open reduction and internal fixation, with left wrist 
osteotomy and bone graft from the right iliac bone; with 
residual scars on the left forearm, left wrist and right 
anterior iliac region.  The examiner noted that the diagnosis 
was based subjectively on the history reported by the 
veteran.  He noted that the veteran also reported that the 
scars were asymptomatic.  The examining physician concluded 
that the veteran had normal range of motion and function of 
the left wrist.  He also stated that the surgical scars were 
not disfiguring, were nontender, and did not cause limitation 
in range of motion or function of the joint or in daily 
activities.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in April 2000.  The veteran provided a 
medical history that included four surgical procedures to his 
left wrist.  He reported that he has marked hypersensitivity 
to any active use of the hand and wrist.  He stated that the 
distal ulna is sensitive to overlying pressure and as a 
result he wears his wristwatch on the right wrist.  He 
further stated that any activity that puts stress at the 
distal ulna, such as driving, using the hands, gripping with 
his left hand, moving fingers, doing push-ups, or heavy 
lifting with the left hand, are painful.  The cold weather 
also causes a definite increase in aches and discomfort in 
the distal ulna of the wrist, according to the veteran.

Physical examination revealed a slight residual bone 
deformity of the radius.  There was a healed 18 cm 
(centimeters) surgical scar on the dorsum of the wrist that 
curved proximally and slightly to the dorsal radial aspect of 
the forearm.  This scar appeared to be nontender.  There was 
also a 3.5 cm surgical scar on the dorsum of the distal ulna.  
There was some tenderness in the area of the scar, especially 
with articulation between the distal ulna, the distal carpal 
bones, and the distal radial bone showing articulation.  
Typical hypersensitivities that might be associated with 
trauma to the ulnar cutaneous nerve branches that cross this 
area were not present.  Range of motion studies showed wrist 
extension on the right was 80 degrees and 75 degrees on the 
left.  Palmar flexion was 90 degrees on the right and 45 
degrees on the left.  Forearm supination was 90 degrees on 
the right and 40 degrees on the left.  Limitation of left 
forearm supination appeared to be related to the deformity of 
the radius as well as disruption of the distal radial 
articulation.  Pronation was 80 degrees on the right and 90 
degrees on the left.  Wrist radial deviation was 20 degrees 
on the right and 20 degrees on the left and ulnar deviation 
was 40 degrees on the right and 20 degrees on the left.  The 
veteran was able to fully extend and flex all digits of both 
hands and had no difficulty in producing a firm grip with his 
left hand.  He appeared to have very definite weakness in the 
left forearm, as indicated by atrophy of the proximal left 
forearm musculature.  Measurement of the forearms 10 cm 
distal to the elbows showed the right forearm was 31 cm and 
the left was 29 cm.

X-rays of the left forearm were interpreted to show status 
post fracture mid third of the left radius.  A healing 
deformity and irregularity, cortical widening, and bowing 
approximately 8 cm in length was present, as well as 
significant deformity of the distal ulna with loss of normal 
contours and a separate ossicle.  The proximal half of the 
forearm was interpreted to be unremarkable.  X-rays of the 
left wrist were interpreted to show a healed post-fracture 
deformity, distal 1.5 cm of the left ulna.  The deformity 
included slight ulna-plus variant, a small protuberance, 
radial side of the distal ulna, and separation of a bony 
fragment 2 X 4 mm (millimeters over the distal ulna.  The 
remainder of the hand and wrist were interpreted to be 
unremarkable.  The examiner's diagnosis noted a very definite 
disruption over the distal radial-ulnar articulation, as well 
as a possible disruption of the articulation between the 
distal ulna and the adjacent carpal bones of the wrist.  He 
opined that there might be a traumatic arthritis that had 
developed in the articulations.  He further opined that the 
veteran had significant functional impairment related to 
activities requiring vigorous use of the left hand, wrist, 
and forearm, including pushing, lifting, twisting, rotary, 
and vigorous gripping motions with his left hand.  The 
impairment is based on very definite structural alteration of 
the distal radial-ulnar and ulnar-carpal articulations.  
Instability and incoordination were not indicated, but pain 
and weakness are major components of the impairment.

II.  Analysis

The Board concurs with the RO's use of Diagnostic Codes 5211 
and 5212 to evaluate the veteran's status post open reduction 
with internal fixation of the left radius and ulnar fracture 
with scar disability; however, the Board finds that a 
separate rating is appropriate for malunion of the radius 
disability and malunion of the ulna disability. Objective 
evidence shows a malunion of the ulna and a malunion of the 
radius that are manifested by symptoms of pain, weakness, and 
slight deformity.  The Board has considered the functional 
loss stemming from pain, weakness, and deformity and finds 
that these symptoms are contemplated in the schedular rating 
for malunion of the ulna and malunion of the radius when each 
is evaluated separately. DeLuca v. Brown, supra, 38 C.F.R. 
§§  4.40, 4.45, 4.59.  A higher evaluation of 20 percent or 
more for malunion with bad alignment under code 5211 because 
the fracture of the ulna has been united. A higher evaluation 
of 20 percent or more for malunion with bad alignment under 
code 5211 because the fracture of the radius has also been 
joined.  In order to fulfill the criteria for a 20 percent or 
higher evaluation under either 5211 or 5212, there must be a 
nonunion of the ulna or radius, respectively.

Physical examination disclosed limitation of motion that is 
so minimal, as to be noncompensable.  Although the April 2000 
VA examiner mentioned that it was possible that the veteran 
had developed traumatic arthritis, he made no such diagnosis.  
Moreover, the radiologist did not interpret the X-rays to 
show any degenerative changes.  Thus, Diagnostic Codes 5003 
and 5010 are not for application.  Diagnostic Code 5214 
(Wrist, ankylosis of) is likewise inappropriate because there 
has been no diagnosis of ankylosis. 

The veteran's surgical scars are evaluated under Diagnostic 
Code 7805, which is based on functional limitation of the 
affected part.  The veteran does not warrant a 10 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior 
to and effective August 30, 2002) because his scars were 
neither tender or painful.  The August 1999 VA examiner found 
the scars to be asymptomatic.  And while the April 2000 VA 
examiner found the area around one of the scars to have some 
tenderness, he does not specifically find that the scar 
itself is tender.  Rather, he relates the tenderness to 
articulation between the distal ulna, the distal carpal 
bones, and the distal radial bone.  Accordingly, the 
veteran's surgical scars are most appropriately evaluated 
under Diagnostic Codes 5211, 5212 and 7805 at 20 percent, but 
not higher.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected status post 
open reduction with internal fixation of the left radius and 
ulnar fracture with scar during the appeal period that would 
sustain a higher rating for any time frame.  Accordingly, the 
Board does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period.


ORDER

Entitlement to an increased evaluation of 20 percent for 
veteran's status post open reduction with internal fixation 
of the left radius and ulnar fracture with scar is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

